Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The Amendment filed 8/24/22 has been entered. Claims 1-6, 8-17, 19, and 20 remain pending in the application. Claims 7 and 18 have been canceled. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 5/24/22. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandiford et al. (US 4,665,987- cited previously) in view of Gall (US 3,762,476- cited previously).
With respect to independent claim 1, Sandiford discloses a method for treating a hydrocarbon-containing formation at a temperature of at least 65°C (Abstract, col. 8 lines 9-12, and col. 9 lines 49-53), comprising: 	preheating a gelant that contains a crosslinkable polymer, one or more crosslinking agents, and an aqueous fluid to a temperature above the formation temperature (Abstract, col. 7 line 60- col. 8 line 22, and col. 15 lines 53-67); and 	injecting the gelant into the formation, wherein the gelant forms a gel in the formation two days or more after the injection (Abstract, col. 7 line 60- col. 8 line 22, col. 8 lines 31-33, col. 12 lines 56-68, and col. 15 lines 53-67). 	Regarding claim 1, Sandiford discloses preheating to at least 65 °C (col. 9 lines 49-53) wherein the preheating temperature is higher than the formation temperature (col. 8 lines 9-12). As such, Sandiford discloses wherein the formation temperature is at least 65 °C. Although silent to wherein the formation temperature is “between 70 °C and 250 °C,” as instantly claimed (see above), it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the formation temperature as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	Regarding claim 1, Sandiford discloses a method for retarding fluid flow by forming a gel plug downhole, wherein the gelant comprises polyvinyl alcohol (Abstract). However, Sandiford fails to expressly disclose wherein the polymer of the gelant may be one of the polymers instantly claimed. Gall teaches a method for retarding fluid flow by forming a gel plug downhole, wherein the gelant comprises a polymer which may be a polyacrylamide or a carboxymethylcellulose (Abstract, col. 1 lines 47-52, and col. 2 lines 43-51). Replacing the gelant polymer disclosed by Sandiford with the gelant polymer taught by Gall is but a simple substitution of one known equivalent gelant polymer for another, performing the same function for the same purpose, i.e., a polymer forming a gel plug downhole. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the present application to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). Furthermore, Gall additionally discloses wherein the polymer may alternatively be a polyvinyl alcohol (i.e. the polymer disclosed by Sandiford), and as such, it would have been further obvious to make this simple substitution in view of Gall’s teaching that these polymers are obvious variants (col. 2 lines 43-51). 	With respect to independent claim 12, Sandiford discloses a method for enhancing oil recovery at a temperature of at least 65°C (Abstract, col. 8 lines 9-12, and col. 9 lines 49-53), comprising: 	preheating a gelant that contains a crosslinkable polymer, one or more crosslinking agents, and an aqueous fluid to a temperature above the formation temperature (Abstract, col. 7 line 60- col. 8 line 22, and col. 15 lines 53-67); 	injecting the gelant into a high permeability zone of a hydrocarbon-containing formation, wherein the gelant forms a gel two days or more after the injection (Abstract, col. 7 line 60- col. 8 line 22, col. 8 lines 31-33, col. 12 lines 56-68, and col. 15 lines 53-67); and 	stimulating a flow of hydrocarbons from a low permeability zone of the hydrocarbon-containing formation (col. 14 line 52- col. 15 line 11). 	Regarding claim 12, Sandiford discloses preheating to at least 65 °C (col. 9 lines 49-53) wherein the preheating temperature is higher than the formation temperature (col. 8 lines 9-12). As such, Sandiford discloses wherein the formation temperature is at least 65 °C. Although silent to wherein the formation temperature is “between 70 °C and 250 °C,” as instantly claimed (see above), it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the formation temperature as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	Regarding claim 12, Sandiford discloses a method for retarding fluid flow by forming a gel plug downhole, wherein the gelant comprises polyvinyl alcohol (Abstract). However, Sandiford fails to expressly disclose wherein the polymer of the gelant may be one of the polymers instantly claimed. Gall teaches a method for retarding fluid flow by forming a gel plug downhole, wherein the gelant comprises a polymer which may be a polyacrylamide or a carboxymethylcellulose (Abstract, col. 1 lines 47-52, and col. 2 lines 43-51). Replacing the gelant polymer disclosed by Sandiford with the gelant polymer taught by Gall is but a simple substitution of one known equivalent gelant polymer for another, performing the same function for the same purpose, i.e., a polymer forming a gel plug downhole. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the present application to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). Furthermore, Gall additionally discloses wherein the polymer may alternatively be a polyvinyl alcohol (i.e. the polymer disclosed by Sandiford), and as such, it would have been further obvious to make this simple substitution in view of Gall’s teaching that these polymers are obvious variants (col. 2 lines 43-51).
With respect to depending claims 2 and 13, the combination of Sandiford and Gall teaches wherein the gelant contains the crosslinkable polymer in an amount of “about 1.5 to about 5% of the [total] weight” (col. 13 lines 40-43 and col. 15 lines 53-67). Although silent to wherein the amount of crosslinkable polymer in the gelant is “10,000 ppmw or less,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for an amount of crosslinkable polymer as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claims 3 and 14, the combination of Sandiford and Gall teaches wherein the gelant contains the crosslinking agent in an amount of “about 0.01 to less than about 4% of the [total] weight” (col. 13 lines 27-29 and col. 15 lines 53-67). Although silent to wherein the amount of crosslinking agent in the gelant is “10,000 ppmw or less,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for an amount of crosslinking agent as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  	With respect to depending claims 4 and 15, the combination of Sandiford and Gall teaches wherein the gelant is free of a chemical retardation agent (Abstract, col. 1 line- col. 26 line 14, and Figs. 1-2). 	With respect to depending claims 5 and 16, Sandiford discloses wherein the preheating is performed at a temperature that is 10° C or higher than the temperature of the hydrocarbon-containing formation (col. 7 line 60- col. 8 line 22, col. 8 lines 31-33, col. 12 lines 56-68, and col. 15 lines 53-67). 	With respect to depending claims 6 and 17, Sandiford discloses wherein the preheating is performed for a duration of one hour or more (Abstract, col. 7 line 60- col. 8 line 22, col. 8 lines 31-33, col. 12 lines 56-68, and col. 15 lines 53-67).
 	With respect to depending claims 8, 9, 19, and 20, the combination of Sandiford and Gall teaches wherein the molecular weights of the components are controlled so as to control the viscosity and wherein the gelant is injected as “a relatively low viscosity aqueous phase” (col. 13 lines 40-57 and col. 14 line 67- col. 15 line 2. Although silent to wherein the gelant has a viscosity in the range of “1 to 100 cP” and the gel has a viscosity in the range of “1,000 to 500,000 cP,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the viscosities as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 10, Sandiford discloses wherein the hydrocarbon-containing formation comprises a zone of high permeability and a zone of low permeability (col. 14 line 52- col. 15 line 11). 	With respect to depending claim 11, which is dependent upon claim 10, Sandiford discloses wherein the gel is formed in the zone of high permeability (col. 14 line 52- col. 15 line 11).

Response to Arguments
Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive. 
 	Applicant argues that “the Specification further discloses the crosslinking agent being...” The Examiner notes that the features upon which applicant relies (i.e., the types of crosslinking agent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	Applicant argues that “the Specification also discusses the important features of the gelant to successfully apply the disclosed method for making a strong polymer gel for conformance improvement.” The Examiner notes that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	Applicant argues that it would not have been obvious for a person having ordinary skill in the art to make the combination of Gall with Sandiford since Gall teaches a “series of chemical in the formation and by injecting a mixture of the same chemicals into the formation.” The Examiner notes that the instant rejection was not based upon applying the entirety of the method taught by Gall, but rather merely the polymer itself with which the plug is formed. That is to say, the instant rejection is not combining two independent methods of forming a polymer plug, but is instead employing the polymer taught by Gall in the method of forming a plug disclosed by Sandiford. As noted above, this would have been obvious for a person having ordinary skill in the art to consider since it is merely the simple substitution of one similar composition for another (i.e., gel plug polymers), and further, wherein the very equivalency is taught by the reference.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674